           Case 7:08-cv-00177 Document 43 Filed on 02/20/19 in TXSD Page 1 of 2
                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION


      UNITED STATES OF AMERICA,                           §
                                                          §
                                 Plaintiff,               §
                                                          §
      v.                                                  §            CASE NO.         7:08-CV-177
                                                          §
      3.17 ACRES OF LAND, MORE OR LESS,                   §
      SITUATED IN STARR COUNTY,                           §
      TEXAS; AND JUAN MONTALVO,                           §
      ET AL.,                                             §
                                                          §
                               Defendants.                §

 _______________________________________________________________________________________

           CERTIFICATE OF COMMENCEMENT OF SERVICE BY PUBLICATION
________________________________________________________________________________________

            The Plaintiff, United States of America, by and through the undersigned Assistant United

       States Attorney for the Southern District of Texas, hereby certifies that he believes that the

       Defendants named below cannot be personally served, because after diligent inquiry within the

       State of Texas, their place(s) of residence and/or business cannot be ascertained by the Plaintiff,

       or if ascertained, the place(s) or residence and/or business of said Defendants are beyond the

       territorial limits of personal service as provided in Fed. R. Civ. P. 71.1(d)(3)(B).

PARTIES:

     7:08-CV-177
                                        7:08-CV-177                           7:08-CV-177
     1st Nat’l Bank of Rio Grande
                                        Est. Of Cecilio Homero                Estate of Romulo Gutierrez
     City
                                        Gutierrez                             Unknown Address
     Rodolfo Cantu, Trustee
                                        Firebaugh, CA 93622
     Rio Grande City, TX 78582
                                        7:08-CV-177                           7:08-CV-177
     7:08-CV-177
                                        John F. Guerra                        Jose Ignacio Gutierrez,
     Lucia G. Munoz, Deceased
                                        P.O. Box 518                          Trustee
     Unknown Address
                                        Truro, MA 02666                       Austin, TX 78723




                                                     Page 1 of 2
                                Certificate of Commencement of Service by Publication
Case 7:08-cv-00177 Document 43 Filed on 02/20/19 in TXSD Page 2 of 2


                                                         Respectfully,

                                                         RYAN K. PATRICK
                                                         United States Attorney
                                                         Southern District of Texas

                                                      s/ Richard Kincheloe_________
                                                  By: RICHARD KINCHELOE
                                                      Assistant United States Attorney
                                                      SDTX No. 1132346
                                                      Texas Bar No. 24068107
                                                      1000 Louisiana, Ste. 2300
                                                      Houston, TX 77002
                                                      Telephone: (713) 567-9000
                                                      Facsimile: (713) 718-3303
                                                      Attorney in Charge for Plaintiff




                                    Page 2 of 2
               Certificate of Commencement of Service by Publication
